Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 3, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150861                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150861
                                                                    COA: 317594
                                                                    Wayne CC: 12-003666-FC
  CHANTON LEWIN BLACKSHIRE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 9, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment holding that trial counsel made a strategic decision to allow the Wayne Circuit
  Court to instruct jurors on the lesser offense of unlawfully driving away an automobile.
  Trial counsel mentioned the lesser offense during her closing argument in the course of
  arguing that the prosecutor failed to prove the charged offense of carjacking. The record
  suggests that trial counsel was actually opposed to the instruction on the lesser offense.
  We REMAND this case to the trial court for an evidentiary hearing pursuant to People v
  Ginther, 390 Mich 436 (1973). The trial court shall determine whether trial counsel
  made a deliberate and sound strategic decision to allow jurors to consider the lesser
  offense of unlawfully driving away an automobile or whether counsel was ineffective for
  failing to argue that the instruction on the lesser offense was barred by People v Cornell,
  466 Mich 335 (2002). We further ORDER the trial court, in accordance with
  Administrative Order 2003-03, to determine whether the defendant is indigent and, if so,
  to appoint counsel to represent the defendant at the evidentiary hearing. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 3, 2015
         s0527t
                                                                               Clerk